           Case 1:19-vv-01403-UNJ Document 39 Filed 05/21/21 Page 1 of 2




In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                       Filed: April 21, 2021

* * * * * * * * * * * * * *                *
KEVIN SARNI, Legal Representative of       *       No. 19-1403V
AUDREY HINOJOSA HERNANDEZ                  *
SARNI,                                     *
          Petitioner,                      *       Special Master Sanders
                                           *
 v.                                        *
                                           *
SECRETARY OF HEALTH                        *       Dismissal; Human Papillomavirus Vaccine
AND HUMAN SERVICES,                        *       (“HPV” or Gardasil); Adverse Reaction
                                           *
             Respondent.                   *
* * * * * * * * * * * * * * *
Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner.
Camille M. Collett, United States Department of Justice, Washington, DC, for Respondent.

                                      DISMISSAL DECISION 1

        On September 12, 2019, Kevin Sarni (“Petitioner”) filed a petition for compensation on
behalf of Audrey Hinojosa Hernandez Sarni (“Ms. Sarni”), under the National Vaccine Injury
Compensation Program (“Vaccine Program” or “Program”). 42 U.S.C. § 300aa-10 to 34 (2012).
Petitioner alleged that Ms. Sarni suffered an adverse reaction to the human papillomavirus (“HPV”
or Gardasil) vaccination she received on September 15, 2016. Pet. at 1, ECF No. 1.

        On March 23, 2021, Petitioner filed an unopposed motion for a decision dismissing his
petition. ECF No. 35. In his motion, Petitioner indicated “[he] has made the choice that he would
like to opt out of the Vaccine Program in advance of the Court ruling on entitlement . . . [and]
wishes to pursue a third[-]party action in district court against Merck directly.” Id. at 2. He
continued, “[t]his choice should not be viewed in any way that Petitioner does not believe in the
merits of his claim or that [Ms. Sarni’s] injuries are not a result of Gardasil . . . [he] simply needs
a judgment from the Vaccine Program so that he may reject said judgment and submit his election
to opt out.” Id. at 2–3. Respondent has no objection to Petitioner’s motion. Id. at 3.


1
  This Decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Decision will be available to anyone with access to
the Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete
medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the
rule requirement, a motion for redaction must include a proposed redacted decision. If, upon review, the I
agree that the identified material fits within the requirements of that provision, such material will be deleted
from public access.
          Case 1:19-vv-01403-UNJ Document 39 Filed 05/21/21 Page 2 of 2




        To receive compensation under the Program, Petitioner must prove either (1) that Ms. Sarni
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that Ms. Sarni suffered an injury that was actually caused by a vaccine.
See §§ 13(a)(1)(A), 11(c)(1). An examination of the record did not uncover any evidence that
Petitioner suffered a “Table Injury.” Further, a closer review of the record is not warranted in light
of Petitioner’s motion for a decision dismissing the petition. Therefore, this case must be
dismissed. The Clerk shall enter judgment accordingly. 2

        IT IS SO ORDERED.

                                                 s/Herbrina D. Sanders
                                                 Herbrina D. Sanders
                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.

                                                   2
